Citation Nr: 0205054	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for photophobia.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for calcification of 
the aorta.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from April 1982 to July 1995.  
Prior service was not verified.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  From that rating decision, the veteran perfected her 
appeal only as to the issues listed on the front page of this 
decision.  

In an August 1998 rating decision, the RO granted service 
connection for splenohepatomegaly as well as for pelvic 
inflammatory disease with dysphagia and history of herpes and 
vaginal candidiasis, and assigned respective noncompensable 
ratings.  Service connection for a right ovarian cyst was 
denied.  The veteran was notified of this decision and of her 
procedural and appellate rights.  She did not initiate an 
appeal.  


FINDINGS OF FACT

1.  The veteran's complaints of photophobia are considered 
part and parcel of her service-connected tension headache 
disorder and are rated in conjunction with that service-
connected disability; the evidence does not establish that 
the veteran currently has a separate and distinct eye 
disability which is also manifest by photophobia due to an 
inservice disease or injury.

2.  The veteran does not have chest pain due to disease or 
injury during service and her current complaints of chest 
pain are not derived from an inservice disease or injury.  

3.  The veteran does not currently have calcification of the 
aorta. 



CONCLUSIONS OF LAW

1.  The veteran does not have an eye disorder manifest by 
photophobia due to disease or injury incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  

2.  The veteran does not have chest pain due to disease or 
injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  

3. The veteran does not have calcifications of the aorta due 
to disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
August 1995 rating decision; February 1996 statement of the 
case; April 1996 and September 2001 supplemental statements 
of the case, of the reasons and bases for the denial of her 
claim.  The Board concludes that the discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case, informed the veteran of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  

The Board notes that although the issues on appeal were 
originally denied as being not well-grounded, the RO 
addressed the issues on the merits in the September 2001 
supplemental statement of the case per the VCAA.  In 
addition, at that time, the VCAA was also specifically 
addressed by the RO.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, pertinent medical records were obtained and the veteran 
was afforded VA examinations in March 1996.  The veteran has 
not referenced any unobtained evidence that might aid her 
claim or that might be pertinent to the bases of the denial 
of her claim.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, VA's duties have been fulfilled.  
Moreover, the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran.  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that she is not prejudiced by this decision. 


Background

In September 1976, the veteran complained of blurring on 
distance vision as well as headaches.  She underwent a vision 
examination, but photophobia was not diagnosed.  

In February 1979, the veteran complained of headaches and 
problems with reading due to blurry eyesight.  She underwent 
a vision examination, but photophobia was not diagnosed.  

An April 1980 periodic physical examination revealed that the 
veteran's chest and heart were normal.  Her vision on 
distance was 20/20 in the right eye and 20/40 in the left eye 
and on near was 20/20 in the right eye and 20/25 in the left 
eye.  April 1980 chest x-rays revealed that the heart was 
normal in size.  

An October 1980 physical examination revealed that the 
veteran's chest and heart were normal.  Her vision on 
distance was 20/20 in both eyes and on near was 20/20 in the 
right eye and 20/25 in the left eye.  

A May 1981 physical examination revealed that the veteran's 
chest and heart were normal.  Her vision on distance was 
20/20 in the right eye and 20/40 in the left eye, corrected 
to 20/20 and on near was J-1 in both eyes. 

A January 1982 physical examination revealed that the 
veteran's chest and heart were normal.  Her vision on 
distance was 20/20 in the right eye and 20/50 in the left eye 
and on near was J-1 in both eyes.  She was noted to have 
defective visual acuity.  

In March 1986, the veteran complained of sudden blurriness, 
decreased vision, and eye pain in the right eye concurrent 
with a headache.  She underwent an ophthalmological 
examination which yielded normal findings, but it was 
suspected that this episode was related to a migraine 
component.  

In July 1986, the veteran complained of headaches, being 
tired, and that she had to take really deep breaths to catch 
her breath.  Testing was normal.  Chest x-ray was also 
normal.

An October 1989 hospital admission for chronic fatigue and 
spleen disorder also included a heart evaluation.  Point of 
maximal impulse(PMI) was non-displaced; there was regular 
rate and rhythm; S1, S2, no S3, no S4; and no murmurs.

A June 1991 physical examination revealed that the veteran's 
chest and heart were normal.  Her vision on distance was 
20/20 in both eyes and on near was also 20/20 in both eyes.  

In July 1991, the veteran underwent a computerized tomography 
of the abdomen.  Calcifications of the aorta were noted.  

In April 1995, the veteran underwent a retirement physical 
examination which revealed that the veteran's chest and heart 
were normal.  Her vision on distance was 20/20 in the right 
eye and 20/30 in the left eye and on near was 20/20 in both 
eyes.  It was noted that the veteran had refractive error in 
the left eye.  

In March 1996, the veteran was afforded a VA visual 
examination.  At that time, she complained of having 
photosensitivity in both eyes since 1987, but had not 
received treatment.  Her vision without correction was 20/20 
in the right eye and 20/25 in the left eye.  Applanation 
tensions was 20 millimeters (mm) in both eyes.  Inspection, 
biomicroscopy, and dilated direct/indirect ophthalmoscopy 
were normal.  The impression was normal eye examination.  

In March 1996, the veteran was afforded a VA heart 
examination.  Her sitting blood pressure was 118/82.  It was 
noted that the electrocardiogram showed sinus bradycardia and 
was otherwise normal.  The examiner determined that a stress 
test was not indicated.  Objectively, the PMI was in the 5th 
intercostal space, midclavicular line.  There were no murmurs 
or gallops.  Her pulse was 56 per minute.  Her respirations 
were 20 per minute.  Her chest x-ray was negative with no 
acute cardiopulmonary disease.  An addendum to that x-ray 
noted no significant aortic atherosclerosis.  The veteran 
underwent an ultrasound of the abdomen which revealed no 
evidence of abdominal aortic atherosclerosis or enlargement 
of the abdominal aorta.  There was a normal appearing 
superior mesentery and celiac axis.  The diagnosis was 
intercostal neuritis as well as sinus bradycardia.  It was 
noted that calcification of the thoracic aorta or of the 
abdominal aorta were not found and that aortic thoracic 
atherosclerosis and abdominal aortic atherosclerosis were 
also not found.  


Analysis

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, the veteran does not 
claim nor does the record show that any of his claimed 
disabilities were incurred while she was performing combat 
service.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including arteriosclerosis, cardiovascular-renal 
disease, and/or valvular heart disease, if manifest to a 
compensable degree within one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran, as a lay person, is not capable of providing an 
opinion regarding medical causation and any such statements 
are not competent because lay persons are not competent to 
offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has stated in Clyburn v. West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, (2001), aff'd in part, vacated and remanded in 
part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  
Such a "pain alone" claim must fail when there is no 
sufficient factual showing that the pain derives from an 
inservice disease or injury.  Id.


Photophobia

The veteran is service-connected for tension headaches.  In 
the September 2001 supplemental statement of the case, the RO 
stated that the veteran's complaints of photophobia are rated 
as part of her service-connected tension headache disorder.  
The Board, therefore, must consider whether the veteran has a 
visual pathology separate and distinct from symptoms 
attributable to her service-connected tension headaches.  In 
essence, she asserts that her alleged photophobia represents 
a separate disability.  

Upon visual examination in March 1996, the veteran complained 
that she had experienced photosensitivity since 1987.  The 
Board notes that although the veteran is not capable of 
providing medial diagnosis or etiology of any eye disorder, 
she is capable to state that she had experienced 
photosensitivity.  However, the visual examination revealed 
normal findings.  Thus, the veteran does not have a diagnosed 
eye disease which is manifest by photophobia.  

According to the RO the veteran's complaints of photophobia 
are considered part and parcel of her service-connected 
tension headache disorder and are rated in conjunction with 
that service-connected disability.  The evidence does not 
establish that the veteran currently has a separate and 
distinct eye disability which is also manifest by 
photophobia.  The veteran's claim of photophobia alone must 
fail as there is no sufficient factual showing that her 
complaints derive from an inservice disease or injury other 
than the tension headache disorder which has already been 
granted service connection.  She is not competent to state 
that she has separate and distinct eye disability which is 
also manifest by photophobia and is due to inservice disease 
or injury.  As noted, there is medical evidence of record 
which establishes that she does not have separate and 
distinct eye disability which is also manifest by photophobia 
and is due to inservice disease or injury.  Sanchez-Benitez 
v. Principi, 259 F.3d 1356, (2001).  This evidence is more 
probative since it is based on medical findings which are 
considered to be competent.  

Therefore, the Board concludes that the veteran does not have 
an eye disorder manifest by photophobia due to disease or 
injury incurred or aggravated in service

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).



Chest Pain

The service medical records are negative for a diagnosis of 
chest/heart disease or injury which was manifest by chest 
pain.  The veteran's retirement physical examination revealed 
no chest/heart abnormalities.  Thus, there is no showing of a 
chronic chest/heart disorder during service.  The Board finds 
it significant to note that during service, the veteran was 
treated on many occasions for medical problems, however, 
there is no finding of heart disease or injury producing 
chest pain.  

The March 1996 heart examination resulted in diagnoses of 
intercostal neuritis as well as sinus bradycardia.  The 
veteran was not diagnosed as having current heart disease 
which causes chest pain due to disease or injury during 
service.  The veteran currently asserts that she had chest 
pain during service and has had chest pain since service, but 
there is no underlying diagnosed disease or injury 
responsible for this pain and there is no medical evidence 
showing that this pain is derived from an inservice disease 
or injury.  The Board finds the medical evidence of record to 
be more probative than the veteran's personal opinion because 
the medical evidence, not her own assertions, are considered 
to be competent.  

The Board finds that the medical record is more probative 
than the contentions of the veteran who is not competent to 
diagnose disease or injury.  Finally, as noted, the veteran's 
claim of chest pain alone must fail as there is no sufficient 
factual showing that the pain derives from an inservice 
disease or injury.  Sanchez-Benitez v. Principi, 259 F.3d 
1356, (2001).

As a final note, the Board notes that arteriosclerosis, 
cardiovascular-renal disease, and/or valvular heart disease, 
were not manifest within one year following the veteran's 
release from active duty and the veteran does not currently 
suffer from any of those presumptive disorders.  

Thus, the Board finds that the veteran does not have chest 
pain due to disease or injury during service and her current 
complaints of chest pain are not derived from an inservice 
disease or injury.  Accordingly, the Board concludes that the 
veteran does not have chest pain due to disease or injury 
incurred or aggravated in service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.


Calcifications of the Aorta

The service medical records show that in July 1991, the 
veteran underwent a computerized tomography of the abdomen.  
Calcifications of the aorta were noted.  In April 1995, the 
veteran underwent a retirement physical examination which 
revealed that the veteran's chest and heart were normal.  
Therefore, chronicity could be legitimately questioned.  
38 C.F.R. § 3.303 (2001).

The March 1996 VA heart examination revealed that the veteran 
does not currently have calcifications of the aorta.  Her 
chest x-ray was negative with no acute cardiopulmonary 
disease.  An addendum to that x-ray noted no significant 
aortic atherosclerosis.  The veteran underwent an ultrasound 
of the abdomen which revealed no evidence of abdominal aortic 
atherosclerosis or enlargement of the abdominal aorta.  There 
was a normal appearing superior mesentery and celiac axis.  
It was noted that calcifications of the thoracic aorta or of 
the abdominal aorta were not found and that aortic thoracic 
atherosclerosis and abdominal aortic atherosclerosis were 
also not found.  

In sum, there is one inservice finding on a computerized 
tomography of calcifications of the aorta.  Currently, 
neither x-rays nor ultrasound show that the veteran has 
calcifications of the aorta.  

The veteran's claim of service connection for calcifications 
of the aorta must fail as there is no sufficient factual 
showing that she currently has calcifications of the aorta 
and/or that calcifications of the aorta are due to an 
inservice disease or injury.  Accordingly, the Board 
concludes that the veteran does not have calcification of the 
aorta due to disease or injury incurred or aggravated in 
service. 


ORDER

Service connection for photophobia is denied.

Service connection for chest pain is denied.  

Service connection for calcifications of the aorta is denied.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

